         6:19-cv-01112-BHH              Date Filed 04/15/19          Entry Number 1    Page 1 of 10




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                     GREENVILLE DIVISION


UNITED STATES OF AMERICA            )                         CR No. 6:19-239
                                    )
              v.                    )
                                    )
SCOTT A. KOHN                       )
FUTURE INCOME PAYMENTS, LLC         )
                                    )                                        ORDER 1
                  Defendants.       )
___________________________________ )
                                    )
IN RE RECEIVER                      )                        C.A. No.
                                    )
                                    )



                Whereas, the United States moves the Court pursuant to Title 18, United States Code,

       Section 1956(b)(4)(A), and the Court’s inherent equitable powers for the appointment of a

       Federal Receiver regarding Scott A. Kohn (“Kohn”) and Future Income Payments, LLC

       (“FIP”) (collectively, “Defendants”) (Criminal Action No. 6:19-cr-00239-BHH).

                Whereas, on March 12, 2018, a federal grand jury indicted Scott A. Kohn and Future

       Income Payments, LLC for conspiracy to engage in wire and mail fraud related to allegations

       that Kohn and FIP orchestrated and effectuated a Ponzi scheme;

                Whereas, it appears to the Court that there are entities and individuals controlled by

       and/or alter egos of the Defendants to include Pension, Annuities and Settlements, LLC

       (“PAS”), FIP, LLC, and all businesses and/or trusts owned or controlled by Scott A. Kohn;

       and their subsidiaries, successors and assigns. Collectively, these individuals and Defendants


1
    This Order replaces and supersedes the Order of April 8, 2019.
  6:19-cv-01112-BHH         Date Filed 04/15/19       Entry Number 1       Page 2 of 10




shall be referred to collectively as the “FIP Receivership Entities”.

       Whereas, the Government asks that the Receiver be vested with full and exclusive

power, duty and authority to administer and manage the business affairs, funds, assets, choses

in action and any other property of the FIP Receivership Entities, marshal and safeguard all of

the assets of the FIP Receivership Entities, and take whatever actions are necessary for the

protection of the United States and investors.

       Whereas, the Court appoints Beattie B. Ashmore, Esquire, Greenville, South Carolina

who the Court finds is eminently qualified to be appointed as Receiver of all of the assets, real

and personal properties, books and records, and other items of the FIP Receivership Entities.

       Whereas, the Clerk’s office is directed to assign a civil action number, and for the entry

of this Order therein, superseding the Court’s earlier Text Order dated April 8, 2019 in

Criminal Action No. 6:19-239, to allow the Receiver to carry out his duties and obligations as

directed and ordered by this Court.

       Now, Therefore, IT IS ORDERED, ADJUDGED AND DECREED that the appointed

Receiver for the FIP Receivership Entities is hereby authorized, empowered, and directed to:

       1. Take immediate possession of all property, assets and estates owned, controlled,

used, accessed or authorized by or for the benefit of the FIP Receivership Entities, (including

assets and property directly traceable to the FIP Receivership Entities that may be in the

possession of Kohn’s family members, business associates and acquaintances) that have and

continue to receive, withdraw, hold, and /or disburse money on behalf of the FIP Receivership

Entities or in the possession of the FIP Receivership Entities of every kind whatsoever and

wheresoever located, including, but not limited to, rights of action, books, papers, data

processing records, evidences of debt, bank accounts, savings accounts, pension/annuity




                                             2
  6:19-cv-01112-BHH         Date Filed 04/15/19       Entry Number 1         Page 3 of 10




certificates or assignments certificates of deposit, stocks, bonds, debentures and other

securities, mortgages, furniture, fixtures, office supplies and equipment, and all real property

of the FIP Receivership Entities, wherever situated, and to administer such assets as is required

in order to comply with the directions contained in this Order, and to hold all other assets

pending further order of this Court.

       Access to Seized Documents and Property

       In the event that any of the foregoing documents or property have been seized by the

Federal Bureau of Investigations (“FBI”) such authorities are directed to grant the Receiver

and his agents full and unfettered access to review and copy such documents and property to

permit the Receiver to discharge his duties, subject to the FBI’s ability to review, store, and

assure said documents are safeguarded for use in future legal proceedings. In addition, the

FBI is directed to turn over any and all assets seized from the FIP Receivership Entities directly

to the Receiver. Any entity that has possession, custody, or control of any asset of the FIP

Receivership Entities is directed to turn over such asset to the Receiver.

       2. Investigate the manner in which the affairs of the FIP Receivership Entities were

conducted and institute such actions, legal proceedings and/or summary proceedings, for the

benefit and on behalf of the FIP Receivership Entities, and their respective investors or other

creditors, as the Receiver deems necessary against those individuals, corporations, agencies,

partnerships, associations and/or unincorporated organizations, that the Receiver may claim

to have wrongfully, illegally or otherwise improperly be in the possession of or

misappropriated / transferred monies or other proceeds directly or indirectly traceable from

investors in the Ponzi scheme operated by Defendants, including their respective officers,

directors, employees, affiliates, subsidiaries or any persons acting in concert or participation




                                              3
  6:19-cv-01112-BHH           Date Filed 04/15/19     Entry Number 1       Page 4 of 10




with them, or against any transfers of monies or other proceeds directly or indirectly traceable

from investors in FIP; provided such actions may include, but not be limited to, seeking

imposition of constructive trusts, disgorgement of profits, and such orders from this Court as

may be necessary to enforce this Order.

       3. Present to this Court a report reflecting the existence and value of the assets and

liabilities of the FIP Receivership Entities. If the Receiver in executing his duties believes it

is in the best interest of all parties and persons affected that certain assets seized should be

liquidated prior to a final liquidation of assets in order to maximize the value, the Receiver

shall take the necessary steps to liquidate such property. The Court is aware that the Receiver

is in the possession of certain assets that may need to be sold forthwith in order to preserve

their value. As to these assets, the Receiver is authorized to conduct a sale at his discretion

without obtaining a specific order from the Court.

       4. Appoint one or more special agents, employ legal counsel, actuaries, accountants,

clerks, consultants and assistants as he deems necessary and to fix and pay their reasonable

compensation and reasonable expenses thereof and all reasonable expenses of taking

possession of the FIP Receivership Entities’ assets and businesses, and exercising the power

granted by this Order, subject to approval by this Court at the time the Receiver accounts to

the Court for such expenditures and compensation.

       5. Engage persons in his discretion to assist him in carrying out his duties and

responsibilities as Receiver, including, but not limited to, the United States Marshal’s Service

or a private security firm.

       6. Defend, compromise or settle legal actions, including the instant proceeding,

wherein the Defendants or the Receiver are a party, commenced either prior to or subsequent




                                             4
  6:19-cv-01112-BHH          Date Filed 04/15/19      Entry Number 1       Page 5 of 10




to this Order, with authorization of this Court; except, however, in actions where any

Defendant is a nominal party, as in certain foreclosure actions where the action does not affect

the assets of the Defendants, the Receiver may file appropriate pleadings in his discretion. The

Receiver may waive any attorney-client or other privilege held by Defendants.

       7. Assume control of, and be named as authorized signatory for, all accounts at any

bank, brokerage firm or financial institution that has possession, custody or control of any

assets or funds, wherever situated, of--or for the benefit of--the FIP Receivership Entities and,

upon order of this Court, of any of their subsidiaries or affiliates, provided that the Receiver

deems it necessary.

       8. In the event that the Receiver discovers that funds of persons who have invested in

the FIP Receivership Entities, have been transferred to other persons or entities, the Receiver

shall recover these funds or apply to this Court for an Order giving the Receiver possession of

such funds and, if the Receiver deems it advisable, extending this receivership over any person

or entity holding such investor funds.

       9. Make or authorize such payments and disbursements from the funds and assets taken

into control, or thereafter received by the Receiver, that which are reasonable in discharging

his duties as Receiver.

       10. Have access to and review all mail except for mail from the Defendants’ attorney

to Defendant, as more fully set forth in paragraph 24 of this Order.

       11. Upon conviction or guilty plea, if such a conviction or guilty plea comes to bear,

do all things necessary, including, but not limited to fashioning and distributing a proof of

claim form in order to obtain, collect, analyze, verify and present to the Court information

related to the financial loss of victims.




                                             5
  6:19-cv-01112-BHH         Date Filed 04/15/19       Entry Number 1       Page 6 of 10




       12. Upon entry of an Order of Restitution, if such an order is entered, do all things

necessary to effectuate a distribution, including, but not limited to fashioning and submitting

a Plan for Claims Administration and Distribution of Proceeds to be approved by the Court;

locating, seizing, managing and liquidating, with Court approval, assets held or obtained by

the Receiver; and distributing, at the Court’s discretion, the corpus of the Receiver Estate to

those persons who have met the requirement for and are entitled to restitution.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, in connection with

the appointment of the Receiver provided for above:

       13. As set forth in detail below, the following proceedings, excluding the instant

proceeding and all police or regulatory actions, are stayed until further Order of this Court:

            All civil legal proceedings of any nature, including, but not limited to , bankruptcy
proceedings, arbitration proceedings, foreclosure actions, default proceedings, or other actions
of any nature involving: (1) the Receiver, in his capacity as Receiver; (b) any Receivership
Property, wherever located; (c) any of the Receivership Entities, including subsidiaries and
partnerships; or, (d) any of the Receivership Entities’ part or present officers, directors,
managers, agents, or general or limited partners sued for, or in connection with, any action
taken by them while acting in such capacity of any nature, whether as plaintiff, defendant,
third-party plaintiff, third-party defendant, or otherwise (such proceedings are hereinafter
referred to as “Ancillary Proceedings”).

       The Parties to any and all Ancillary Proceedings are enjoined from commencing or

continuing any such legal proceeding, or from taking any action, in connection with any such

proceedings, including, but not limited to, the issuance or employment of process.

           All Ancillary Proceedings are stayed in their entirety, and all Courts having any

jurisdiction thereof are enjoined from taking or permitting any action until further Order of

this Court. Further, as to a cause of action accrued or accruing in favor of one or more of the

Receivership Entities against a third person or party, any applicable statute of limitations is

tolled during the period in which the injunction against commencement of legal proceedings




                                             6
  6:19-cv-01112-BHH          Date Filed 04/15/19      Entry Number 1       Page 7 of 10




in in effect as to that cause of action.

       14. The FIP Receivership Entities and all of their respective directors, officers, agents,

employees, attorneys, attorneys-in-fact, shareholders, sales representatives and other persons

who are in custody, possession, or control of any assets, books, records, or other property of

the FIP Receivership Entities shall deliver forthwith upon demand such property, monies,

books and records to the Receiver, and shall forthwith grant to the Receiver authorization to

be a signatory as to all accounts at banks, brokerage firms or financial institutions that have

possession, custody or control of any assets or funds in the name of or for the benefit of the

FIP Receivership Entities.

       15. All banks, brokerage firms, financial institutions, or other business entities that

have or may have -- per information provided by the Receiver -- possession, custody or control

of any assets, funds or accounts in the name of, or for the benefit of the FIP Receivership

Entities or in the name of or for the benefit of individuals known to be working in concert with

the FIP Receivership Entities (including those acting in the capacity of investment advisors

and insurance agents) shall cooperate expeditiously in providing necessary information and in

the granting of control and authorization as a necessary signatory as to said assets and accounts

to the Receiver, including but not limited to, placing a freeze on accounts at the Receiver’s

direction. Any required disclosure and notification of the Receiver’s request for information

and/or control of said assets and accounts shall occur in a manner so as not to impede the

duties of the Receiver.

       16. Unless and as authorized by the Receiver, the FIP Receivership Entities, and their

respective principals or anyone purporting to act on their behalf shall take no action on behalf

of or for the benefit of the FIP Receivership Entities.




                                             7
  6:19-cv-01112-BHH          Date Filed 04/15/19       Entry Number 1        Page 8 of 10




       17. The FIP Receivership Entities, and their respective principals, officers, agents,

employees, attorneys-in-fact, and sales representatives shall cooperate fully with the Receiver,

including, if requested, appearing for deposition testimony and producing documents, upon

two business days’ notice (which may be sent electronically or by facsimile), and shall take

no action, directly or indirectly, to hinder, obstruct, or otherwise interfere with the Receiver in

the conduct of his duties or to interfere in any manner, directly or indirectly, with the custody,

possession, management, or control by the Receiver of the funds, assets, premises, or choses

in action described above.

       18. The Receiver, or any counsel who the Receiver may select, is entitled to reasonable

compensation from the assets now in the possession or control of, or which may be received

by the FIP Receivership Entities; said amount or amounts of compensation shall be

commensurate with the duties performed, subject to approval of the Court.

       19. During the period of this Receivership, all persons, including creditors, banks,

investors, or others, with actual notice of this Order, are enjoined from filing a petition for

relief under the United States Bankruptcy Code without prior permission from this Court, or

from in any way disturbing the assets or proceeds of the receivership or from prosecuting any

actions or proceedings that interfere with the discharge of the Receiver’s obligations.

       20. The Receive is fully authorized to proceed with any filing he may deem appropriate

under the Bankruptcy Code as to Defendants.

       21. Title to all property, contracts, rights of action, and books and records of the FIP

Receivership Entities, and their respective principals, wherever located, is vested by operation

of law in the Receiver.

       22. Upon request by the Receiver, any company providing telephonic services to the




                                              8
 6:19-cv-01112-BHH            Date Filed 04/15/19    Entry Number 1        Page 9 of 10




FIP Receivership Entities, shall provide a reference of calls from all numbers presently

assigned to the FIP Receivership Entities, to any such number designated by the Receiver or

perform any other changes necessary to the conduct of the receivership.

       23. Any entity furnishing water, electric, telephone, sewage, garbage or trash removal

services to the FIP Receivership Entities shall maintain such service and transfer any such

accounts to the Receiver unless otherwise instructed by the Receiver without the need to post

a bond or security deposit.

       24. The United States Postal Service is directed to provide any information requested

by the Receiver regarding any Defendant, and handle future deliveries of Defendants’ mail as

directed by the Receiver. All personal mail or mail to or from the Defendants’ attorney will

be delivered to the Defendants’ attorney by the Receiver.

       25. All Clerks of Court for the District Courts of the United States are directed to

coordinate with the Receiver to facilitate the filing of notices required by 28 U.S.C. § 754.

       26. No bank, savings and loan association, financial institution, or any other person or

entity, shall exercise any form of set-off, alleged set-off, lien, or any form of self-help

whatsoever, or refuse to transfer any funds or assets to the Receivers control without the

permission of this Court.

       27. No bond shall be required in connection with the appointment of the Receiver.

Except for an act of gross negligence, the Receiver shall not be liable for any loss or damage

incurred by the FIP Receivership Entities, or the Receiver’s officers, agents, employees,

independent representatives or any other person, by reason of any act or omission by the

Receiver in connection with the discharge of his duties and responsibilities hereunder.

       28. Service of this Order shall be sufficient if made upon the FIP Receivership Entities




                                             9
 6:19-cv-01112-BHH          Date Filed 04/15/19      Entry Number 1        Page 10 of 10




or their respective principals electronically, by facsimile, or by overnight courier.

       29. The Receiver is ordered to periodically file a Report on his activities with the Court.

       IT IS SO ORDERED.

                                                  _s/Bruce H. Hendricks_____________
                                                  BRUCE HOWE HENDRICKS
                                                  UNITED STATES DISTRICT JUDGE
Greenville, South Carolina

April _12, 2019




                                             10
